—Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered September 20, 1991, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that the People’s evidence that he kicked the victim while wearing sneakers does not suffice to establish an assault "by means of a * * * dangerous instrument” (Penal Law § 120.00 [3]; see, Penal Law § 10.00 [13]). However, upon viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Matter of Jason J., 187 AD2d 652, 653). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, we find that the sentence imposed upon the defendant was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., O’Brien, Goldstein and Florio, JJ., concur.